

[logo.jpg]


 
EXECUTIVE RETIREMENT PROGRAM
 
The Executive Retirement Program (ERP) is a non-qualified retirement plan
provided to a select group of executives that is competitive with benefit
practices for senior and executive management.  ERP is part of the Verso
Deferred Compensation Plan (DCP).  However, ERP is used to describe a new type
of contribution made by Verso on behalf of the selected executives.
 
Effective
 
The ERP is scheduled to become effective for calendar years beginning on and
after January 1, 2010.
 
Eligibility
 
The Compensation Committee reserves the sole and exclusive right to select the
executives who will be included in ERP for each calendar year.  If you are
selected to be included in ERP, you will receive written notice of that
selection.  The selection is based on the following criteria:


 
·
Selection is done on an individual basis.



 
·
Selection is done annually.



 
·
Selection is not based solely on grade level; however, typically it would be
limited to those employees in positions graded E13 and above.



The Compensation Committee evaluates:


 
·
the nature of the job;



 
·
the market competitive level of total compensation;



 
·
the strategic and long term nature of the role;



 
·
the degree of value creation or revenue generation of the role;



 
·
the degree of impact on the overall financial performance of the company; and



 
·
the long-term potential of employees to assume a Senior Vice President and above
role with the company.

 
[footer.jpg]        
 
 

--------------------------------------------------------------------------------

 
2


Contribution Level
 
Verso’s annual ERP contribution is based on a percentage of the executive’s
Eligible Compensation (as defined below).  The following matrix sets forth the
contribution percentage for each pay grade.
 
Pay Grade
 
ERP
 
SSRP
 
TOTAL
E17 and above
 
10%
 
2.75% or 5.00%
 
12.50% - 15.00%
E15 – E16
 
8%
 
2.75% or 5.00%
 
10.50% - 13.00%
E14
 
6%
 
2.75% or 5.00%
 
8.75% - 11.00%
E13 and others
  
4%
  
2.75% or 5.00%
  
6.75% - 9.00%

 
Eligible Compensation
 
The executive’s base salary plus the annual target incentive opportunity
calculated on January 1 of each year would be used to determine the ERP
contribution.


Timing of Contribution


A lump sum contribution for each selected executive will be made under ERP
during the first quarter of each calendar year. We are on schedule to make the
initial 2010 contribution on or before January 31, 2010.


Plan Guidelines
 
Executives in the 2010 ERP would see an adjustment to the Verso Salaried
Supplemental Retirement Plan (SSRP) contributions at:
 
 
•
2.75% if hired after June 30, 2004.



 
•
5.00% if hired on or before June 30, 2004.



Temporary Grandfather Contribution


To ensure that no executive selected to be included in ERP experiences a decline
in total benefit level as a result of the reduction to SSRP, a transition
contribution will be offered in 2010 and 2011.  This means that the ERP
contribution in these two (2) calendar years may be more than set forth in the
above matrix.  At the time you are notified of coverage under ERP, your
contribution formula will also be specified for the calendar year of
coverage.  The Compensation Committee retains the sole and exclusive right to
determine the amount of transition contribution to be made for each covered
executive.


Grandfathered Example:
 
A current executive is at Pay Grade E13 and is receiving a 12% SSRP contribution
(5% basic and 7% five year enhancement). Temporary Grandfather Contribution:
This executive if selected for coverage under ERP will receive 12% contribution
for 2010 and 2011 (5% for SSRP and 7% for ERP) and in 2012, this executive would
be scheduled to receive 4% from ERP and 5% from SSRP, for a total of 9%.
 
Investment Options
 
Investing options are similar to the Deferred Compensation Plan and will be
managed by Fidelity.


 
 

--------------------------------------------------------------------------------

 
3

Beneficiary Form


A separate Beneficiary Form is required.


Deferral and Payment Options
 
·
The 2010 ERP contribution will be subject to a two year deferral requirement, or
payable in the event that separation, death, or permanent disability occurs
before the two year requirement.

 
·
Future ERP contributions will be subject to deferral elections by the
executive.  This deferral election will be separate from the deferral election
made under the regular DCP.


 
 

--------------------------------------------------------------------------------

 